 

Exhibit 10.35

 

ONCOCYTE CORPORATION

 

CHANGE IN CONTROL AND SEVERANCE PLAN

 

AND

 

SUMMARY PLAN DESCRIPTION

 

[image_005.jpg]

 

Plan Effective Date: March 1, 2020

 

 

 

 

ONCOCYTE CORPORATION

CHANGE IN CONTROL SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

 

The Oncocyte Corporation Change in Control and Severance Plan (the “Plan”)
provides change in control and/or severance benefits to a select group of
management or highly compensated employees of Oncocyte Corporation, a California
corporation (the “Company”). The Plan is effective for eligible employees who
receive and execute a Change in Control and Severance Agreement (an “Agreement”)
and who otherwise satisfy the conditions set forth in such Agreement and the
provisions of this Plan (“Covered Employees”).

 

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This Plan is governed by ERISA and, to the extent applicable, the
laws of the State of California, without reference to the conflict of law
provisions thereof.

 

This document and your Agreement constitute both the official plan document and
the required summary plan description under ERISA.

 

I. ELIGIBILITY

 

You will become a Covered Employee participant in the Plan only if you: (i) are
selected by the Company to be eligible to participate in this Plan; (ii) receive
and sign the Agreement (attached hereto as Exhibit A) indicating your agreement
to be bound by the terms of this Plan and the Agreement; and (iii) timely return
such signed Agreement to the Company.

 

II. BENEFITS

 

If you are a Covered Employee, you shall be eligible for change in control
and/or severance benefits at such times and in such amounts as may be specified
in your Agreement.

 

III. OTHER IMPORTANT INFORMATION

 

A. Plan Administration. As the Plan Administrator, the Company has the full and
sole discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for participation in and for
benefits under the Plan, to determine the amount of benefits (if any) payable
per participant, and to interpret any terms of this document. All determinations
by the Plan Administrator will be final and conclusive upon all persons and be
given the maximum possible deference allowed by law. The Plan Administrator is
the “named fiduciary” of the Plan for purposes of ERISA and will be subject to
the applicable fiduciary standards of ERISA when acting in such capacity. The
Company may delegate in writing to any other person all or a portion of its
authority or responsibility with respect to the Plan.

 

B. Source of Benefits. The Plan is unfunded, and all benefits will be paid from
the general assets of the Company or its successor. No contributions are
required under the Plan.

 

-1-

 

 

C. Claims Procedure. If you are a Covered Employee and believe you have been
incorrectly denied a benefit or are entitled to a greater benefit than the
benefit you received under the Plan, you may submit a signed, written
application to the Company’s Chief Operating Officer (“Claims Administrator”).
You will be notified in writing of the approval or denial of this claim within
ninety (90) days of the date that the Claims Administrator receives the claim,
unless special circumstances require an extension of time for processing the
claim. In the event an extension is necessary, you will be provided written
notice prior to the end of the initial ninety (90) day period indicating the
special circumstances requiring the extension and the date by which the Claims
Administrator expects to notify you of approval or denial of the claim. In no
event will an extension extend beyond ninety (90) days after the end of the
initial ninety (90) day period. If your claim is denied, the written
notification will state specific reasons for the denial, make specific reference
to the Plan provision(s) on which the denial is based, and provide a description
of any material or information necessary for you to perfect the claim and why
such material or information is necessary. The written notification will also
provide a description of the Plan’s review procedures and the applicable time
limits, including a statement of your right to bring a civil suit under section
502(a) of ERISA following denial of your claim on review.

 

You will have sixty (60) days from receipt of the written notification of the
denial of your claim to file a signed, written request for a full and fair
review of the denial by a review panel which will be a named fiduciary of the
Plan for purposes of such review. This request should include the reasons you
are requesting a review and may include facts supporting your request and any
other relevant comments, documents, records and other information relating to
your claim. Upon request and free of charge, you will be provided with
reasonable access to, and copies of, all documents, records and other
information relevant to your claim, including any document, record or other
information that was relied upon in, or submitted, considered or generated in
the course of, denying your claim. A final, written determination of your
eligibility for benefits shall be made within sixty (60) days of receipt of your
request for review, unless special circumstances require an extension of time
for processing the claim, in which case you will be provided written notice of
the reasons for the delay within the initial sixty (60) day period and the date
by which you should expect notification of approval or denial of your claim.
This review will take into account all comments, documents, records and other
information submitted by you relating to your claim, whether or not submitted or
considered in the initial review of your claim. In no event will an extension
extend beyond sixty (60) days after the end of the initial sixty (60) day
period. If an extension is required because you fail to submit information that
is necessary to decide your claim, the period for making the benefit
determination on review will be tolled from the date the notice of extension is
sent to you until the date on which you respond to the request for additional
information. If your claim is denied on review, the written notification will
state specific reasons for the denial, make specific reference to the Plan
provision(s) on which the denial is based and state that you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to your claim, including
any document, record or other information that was relied upon in, or submitted,
considered or generated in the course of, denying your claim. The written
notification will also include a statement of your right to bring an action
under section 502(a) of ERISA.

 

If your claim is initially denied or is denied upon review, you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
any document, record or other information that demonstrates that (1) your claim
was denied in accordance with the terms of the Plan, and (2) the provisions of
the Plan have been consistently applied to similarly situated Plan participants,
if any. In pursuing any of your rights set forth in this section, your
authorized representative may act on your behalf.

 

-2-

 

 

If you do not receive notice within the time periods described above, whether on
initial determination or review, you may initiate a lawsuit under Section 502(a)
of ERISA.

 

D. Prior Plans Superseded. The Plan supersedes any and all prior separation,
change in control, severance and salary continuation arrangements, programs
and/or similar plans that may previously have been offered or provided by the
Company (and its predecessors-in-interest) to Covered Employees provided,
however, that an Agreement may provide for the survival of some or all of the
provisions in such prior arrangements.

 

E. Plan Amendment or Termination. The Company reserves the right to amend or
terminate the Plan at any time, in whole or in part, and in any manner, and for
any reason. Notwithstanding the foregoing, unless a Covered Employee provides
written consent to the contrary, any termination or amendment of the Plan will
be effective only after two (2) years advance written notice to a Covered
Employee if such amendment or termination would result in a reduction of
benefits that the Covered Employee would have otherwise been able to receive
under the pre-amended or terminated Plan.

 

F. At-Will Employment. No provision of the Plan is intended to provide you with
any right to continue as an employee with the Company or in any other capacity,
for any specific period of time, or otherwise affect the right of the Company to
terminate the employment or service of any individual at any time for any reason
or no reason, with or without cause.

 

G. Section 409A of the Internal Revenue Code. This Plan is intended to provide
change in control and/or severance benefits pursuant to an employee welfare
benefit plan subject to ERISA. The Plan is not intended to constitute a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Internal Revenue Code (the “Code”). Notwithstanding the foregoing, in the
event this Plan or any benefit paid under this Plan to a Covered Employee is
deemed to be subject to Code Section 409A, such Covered Employee consents to the
Company’s adoption of such conforming amendments as the Company deems advisable
or necessary, in its sole discretion, to comply with Code Section 409A and avoid
the imposition of taxes under Code Section 409A. Each payment made pursuant to
any provision of this Plan shall be considered a separate payment and not one of
a series of payments for purposes of Code Section 409A. While it is intended
that all payments and benefits provided under this Plan to Covered Employees
will be exempt from or comply with Code Section 409A, the Company makes no
representation or covenant to ensure that the payments under this Plan are
exempt from or compliant with Code Section 409A. The Company will have no
liability to Covered Employees or any other party if a payment or benefit under
this Plan is challenged by any taxing authority or is ultimately determined not
to be exempt or compliant. The Covered Employees further understand and agree
that the Covered Employees will be entirely responsible for any and all taxes on
any benefits payable to the Covered Employees as a result of this Plan. In
addition, if upon a Covered Employee’s “separation from service” within the
meaning of Code Section 409A, he or she is then a “specified employee” (as
defined in Code Section 409A), then solely to the extent necessary to comply
with Code Section 409A and avoid the imposition of taxes under Code Section
409A, the Company shall defer payment of “nonqualified deferred compensation”
subject to Code Section 409A payable as a result of and within six (6) months
following such “separation from service” under this Plan until the earlier of
(i) the first business day of the seventh month following the Covered Employee’s
“separation from service,” or (ii) ten (10) days after the Company receives
written confirmation of the Covered Employee’s death. Any such delayed payments
shall be made without interest.

 

-3-

 

 

H. Indemnification. The Company agrees to indemnify its officers and employees
and the members of the Board of Directors of the Company from all liabilities
from their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law.

 

I. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

 

J. Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

 

IV. STATEMENT OF ERISA RIGHTS

 

As a participant in the Plan you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

 

A. Receive Information About Your Plan and Benefits

 

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all documents governing the Plan.

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan. The Plan Administrator may impose a
reasonable charge for the copies.

 

B. Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

 

C. Enforce Your Rights

 

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents and do not receive it within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to
$110.00 per day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or federal court after you have completed the Plan’s
administrative appeals process. If you are discriminated against for asserting
your rights, you may seek assistance from the U.S. Department of Labor, or you
may file suit in a federal court. The court will decide who should pay court
costs and legal fees. If you are successful, the court may order the person you
have sued to pay these costs and fees. If you lose, the court may order you to
pay these costs and fees, for example, if it finds your claim is frivolous.

 

-4-

 

 

D. Assistance With Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

ADDITIONAL PLAN INFORMATION

 

Name of Plan: Oncocyte Corporation Change in Control and Severance Plan Employer
Sponsoring Plan:

Oncocyte Corporation

15 Cushing, Irvine, CA 92618

Employer Identification Number: 27-1041563 Plan Number: 501 Plan Year: Calendar
Year Plan Administrator:

Oncocyte Corporation

c/o Chief Operating Officer

15 Cushing, Irvine, CA 92618

Telephone No. (949) 409-7600

Agent for Service of Legal Process: Plan Administrator, at the above address
Type of Plan: Employee Welfare Benefit Plan providing for change in control
and/or severance benefits Plan Costs: The cost of the Plan is paid by Oncocyte
Corporation Type of Administration: Self-administered by the Plan Administrator

 

[signature on following page]

 

-5-

 

 

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed as of
March 1, 2020.

 

  ONCOCYTE CORPORATION       By:                      Title:  

 

-6-

